FILED
Dec 10, 2020

09:51 AM(CT)
TENNESSEE COURT OF
WORKERS' COMPENSATION
CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT NASHVILLE
SHANIKA BARBARY-SMITH, )
Employee, ) Docket No. 2019-06-2228
Vv. )
)
HENDRICKSON USA, LLC, ) State File No. 95131-2019
Employer, )
and )
) Judge Joshua Davis Baker
INDEMNITY INSURANCE )
COMPANY OF NORTH )
AMERICA, )
Carrier.

 

EXPEDITED HEARING ORDER
(DECISION ON THE RECORD)

 

This case came before the Court on Ms. Barbary-Smith’s request for an expedited
hearing based on a review of the record without an evidentiary hearing. The Court gave
the parties until December 8, 2020, to file position statements and object to the
admissibility of documents.

Ms. Barbary-Smith allegedly sustained work-related bilateral carpal tunnel
syndrome. She requested temporary disability and medical benefits, and reimbursement
of unauthorized medical expenses. Based on insufficient proof of medical causation, the
Court holds she is unlikely to prove at a final hearing that her carpal tunnel syndrome is
work-related and denies benefits at this time.

History
Ms. Barbary-Smith worked at Hendrickson for eight years. She stated in her

affidavit that she developed pain in both hands in July 2019 from repetitive work. She
described her job duties as:
Assembling cam tubes with plates and screws to be assembled into box with
air powered torque gun. Cleaning air disc brakes and installing and screwing
down parts for ac valves. Putting caps in the end of suspension with air
powered gun and pounding suspension into box. Installing small rubber
grommet into small holes.

To alleviate her pain, she “started to wear a compression glove” that Hendrickson
provided, but “it was just a quick fix.” By September 2019, her pain became “so intense”
that she requested medical treatment from Hendrickson. It provided her a panel, and she
chose Dr. Robert Kasper.

Although Dr. Kasper’s initial medical record is not in evidence, Hendrickson’s
Human Resources Director, Stephanie Mayfield, questioned Ms. Barbary-Smith’s
description of her job duties to Dr. Kasper in that initial record. So, she asked the claim’s
adjuster to draft a questionnaire seeking Dr. Kasper’s causation opinion.

The questionnaire asked Dr. Kasper to assume some facts before responding. These
included assertions that Ms. Barbary-Smith: began having symptoms months before
reporting them to her supervisor; missed a significant amount of work before her injury;
and used torqueing tools less frequently than she reported to the doctor. In response, Dr.
Kasper said “no” when asked if Ms. Barbary-Smith’s employment “contributed more than
fifty percent (50%) in causing the injury/condition, considering all causes.”

After receiving Dr. Kasper’s response, Hendrickson denied the claim, which led to
Ms. Barbary-Smith obtaining unauthorized treatment from Dr. William DeVries. In an
initial record, Dr. DeVries wrote that she reported “about a 4-year history of numbness
involving her hands” that “began at work.” Ultimately, Dr. DeVries performed surgery on
Ms. Barbary-Smith’s right hand and suggested she would need surgery for her left hand
also.

Findings of Fact and Conclusions of Law

Ms. Barbary-Smith need only present sufficient evidence at this stage that she is
likely to prevail at a final hearing. See Tenn. Code Ann. § 50-6-239(d)(1) (2019); McCord
v. Advantage Human Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *9 (Mar.
27, 2015).

To prevail at a final hearing, Ms. Barbary-Smith must prove she suffered a work
injury. In Workers’ Compensation Law, a work injury is caused by a specific incident or
set of incidents arising “primarily out of and in the course and scope of employment,”
which means the employment contributed more than fifty percent in causing the injury,
considering all causes. Tenn. Code Ann. § 50-6-102(14)(A)-(B). An employee must prove

2
a work injury “to a reasonable degree of medical certainty,” which requires a physician’s
opinion that it is “more likely than not, considering all causes.” Tenn. Code Ann. § 50-6-
102(14)(C)-(D).

Here, Ms. Barbary-Smith alleged that her repetitive work at Hendrickson over many
years contributed to her bilateral carpal tunnel injury. She described job duties that could
conceivably cause damage to hands, wrists, or arms over time.

However, an “employee must present expert medical proof that the alleged injury is
causally related to the employment when the case is not “obvious, simple [or] routine.”
Berdhnik v. Fairfield Glade Cmty. Club, 2017 TN Wrk. Comp. App. Bd. LEXIS 32, at *11
(May 18, 2017). While lay testimony is helpful, it is insufficient to prove causation without
expert medical evidence. Scott v. Integrity Staffing Solutions, 2015 TN Wrk. Comp. App.
Bd. LEXIS 24, at *12 (Aug. 18, 2015) (“Employee's lay testimony in this case, without
corroborative expert testimony, did not constitute adequate evidence of medical
causation.”’).

The cause of carpal tunnel syndrome is not obvious, simple, or routine. Thus, the
Court needs an expert medical opinion to decide whether Ms. Barbary-Smith is likely to
prove at a final hearing in proving that her carpal tunnel is work-related. Hendrickson
provided Dr. Kasper’s opinion that her carpal tunnel syndrome did not arise primarily from
her employment, and his opinion is presumed correct. See Tenn. Code Ann. § 50-6-
102(14)(E).

In contrast, Dr. DeVries recorded her complaints and assumptions, but he did not
provide a causation opinion to rebut Dr. Kasper’s. Without additional expert medical
evidence, the Court cannot find that Ms. Barbary-Smith is likely to prove her injury arose
primarily out of her employment.

IT IS ORDERED as follows:
1. The Court denies Ms. Barbary-Smith’s request for benefits at this time.

2. The Court sets a scheduling hearing on Monday, February 8, 2021, at 10:30 a.m.
Central Time. The parties must call (615) 741-2113 or toll-free at (855) 874-0474
to participate. Failure to call might result in a determination of the issues without
the party’s participation.

ENTERED December 10, 2020.

( > eed

Joshua/D, vis Baker, Judge
Court of Workers’ Compensation Claims

 

3
NAUR WN

APPENDIX

Request for Expedited Hearing and Affidavit of Ms. Barbary-Smith
Dispute Certification Notice

Petition for Benefit Determination

Medical Records

Questionnaire from Sedgewick CMS signed by Dr. Robert E. Kasper
Affidavit of Teresa Wilson

Affidavit of Stephanie Mayfield

CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on December 10, 2020.

 

Name

Certified | Via Via Service sent to:
Mail Fax Email

 

Shanika Barbary-Smith,
Self-represented
employee

x Sbarbary3 1(@gmail.com

 

 

 

Blakeley D. Matthews,
Employer’s Attorney

 

x bdmatthews@cclawtn.com

japayne@cclawtn.com

 

 

 

 

 

i
)

JA /] Ye
"TA i

 

 

Penny Shrum, Court Clerk
Court of Workers’ Compensation Claims

We.courtclerk@tn. gov
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within seven business days of the
date the expedited hearing order was filed. When filing the Notice of Appeal, you must
serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
conceming factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work/
we.courtclerk@tn.gov | 1-800-332-2667

Docket No.:
State File No.:

Date of Injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

D Expedited Hearing Order filed on UO) Motion Order filed on

O Compensation Order filed on 0 Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal

Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): ['Employer!” Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:

 

 

Attorney’s Email: Phone:
Attorney’s Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page 1 of 2 RDA 11082
Employee Name: Docket No.: Date of !nj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [| Employer |~ Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082